                  UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

IVERSON DAMON LANG,               )
                                  )
     Plaintiff,                   )
                                  )
v.                                )                CV419-003
                                  )
MRS. K. BROWN, et al..,           )
                                  )
     Defendants.                  )

                                ORDER

     Iverson Damon Lang, pro se and in forma pauperis, has filed two

“Motions to Request Order” with the Court, seeking discovery materials

from defendants. Docs. 28 & 29. No Certificate of Service is enclosed

representing that defendants were actually served with this request as

required by the Federal Rules of Civil Procedure (by which even pro se

litigants must abide). If Lang wishes to serve discovery on defendants, he

must do so pursuant to the Federal Rules of Civil Procedure — meaning,

any discovery requests are mailed to the party (or that party’s attorney)

from whom he seeks that discovery. See Fed. R. Civ. P. 5(b) (describing

procedure for service). The United States Marshal Service is not needed

for this purpose. Discovery requests are not filed with the Court. Fed. R.
Civ. P. 5(d) (initial disclosures and discovery requests/responses are not

filed until they are used for a motion or the court orders them to be filed).

The Court will not order defendants to produce discovery materials absent

a showing of good faith, meaningfully meet and confer efforts. And to do

that, plaintiff must serve his discovery requests on defendants.

     SO ORDERED, this 15th             y of May,
                                     day      y, 2019.

                                   ______________________________
                                     __________________________
                                   CHRISTOPHER
                                     RISTO  ER L. RAY
                                        T PHER
                                   UNITED
                                     ITED STATES MAG ISTRATE JUD
                                                   AGISTRATE
                                                   A          UDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
